Citation Nr: 0324029	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  01-07 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
service-connected major depressive disorder for the period 
beginning February 4, 2000.

2.  Entitlement to compensable rating for service-connected 
generalized anxiety disorder for the period preceding 
February 4, 2000.

3.  Entitlement to a compensable rating for service-connected 
gastritis.

4.  Entitlement to a compensable rating for service-connected 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from May 1969 to January 1972.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

In a statement dated in May 2002, the veteran claimed 
entitlement to a temporary total rating for a period of 
hospitalization from October to December 2001 at the Chicago 
VAMC (Hines).  38 C.F.R. § 4.29 (2002).  The RO has not yet 
considered that claim.  Therefore, the Board has no 
jurisdiction over that claim, and it will not be considered 
below.  38 U.S.C.A. § 7104(a) (West 1991 and Supp. 2002); 
38 C.F.R. § 20.101 (2002).  Accordingly, it is referred to 
the RO for appropriate action.


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information 
and evidence necessary to substantiate a claim for VA 
benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  In August 2001, 
the VA published final rules implementing the VCAA.  66 Fed. 
Reg. 45620 (August 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a)).  In part, 
those provisions informed the veteran of what evidence and 
information VA would obtain for him and what information and 
evidence he needed to provide.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

During the pendency of the appeal, the VA also promulgated 
regulations which permitted the Board to obtain evidence, 
clarify the evidence, cure procedural defect, or perform any 
other action essential for a proper appellate decision in any 
appeal properly before it without having to remand the appeal 
to the RO.  67 Fed. Reg. 3099-3100 (Jan. 23, 2002) (codified 
at 38 C.F.R. §§ 19.9, 19.31, 20.903, 20.1304 (2002)).  On May 
1, 2003, the United States Court of Appeals for the Federal 
Circuit invalidated, in part, those regulations.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3rd 
1339 (2003).  

VA medical records show that from December 1999 through 
December 2000, the veteran was treated for various Axis I and 
Axis II diagnoses, including bipolar disorder; a major 
depressive disorder; polysubstance abuse/dependence; a drug 
induced mood disorder/psychosis; and dependent, avoidant 
traits.  The GAF ranged from 35 to 60.  (GAF stands for 
global assessment of functioning which under the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(DSM-IV) and reflects the psychological, social, and 
occupational functioning of those with psychiatric disability 
on a hypothetical continuum of mental health-illness.  The 
nomenclature in DSM IV has been specifically adopted by VA in 
the evaluation of mental disorders.  38 C.F.R. § 4.125, 4.130 
(2002).  

In December 2000, the veteran underwent VA examinations to 
determine the extent of his service-connected 
gastrointestinal and psychiatric disabilities.  In part, the 
psychiatric examiner was notified that if there were multiple 
mental disorders present, he or she was to delineate (to the 
extent possible) the symptoms associated with each and a 
discussion of the relationship.  The Axis I diagnoses from 
the psychiatric examination were anxiety disorder with 
depression and substance abuse/dependence in remission.  The 
examiner, however, did not delineate the symptoms associated 
with each of the diagnoses.  Parenthetically, it should also 
be noted that the veteran's claims folder was not present 
during the various VA examinations.

In March 2002, the RO transferred the veteran's claims folder 
to the Board in conjunction with his appeal for increased 
ratings for his psychiatric disability, gastritis, and 
hemorrhoids.  

In June 2002, copies of VA medical records were received at 
the Board.  They included a discharge summary and daily 
clinical records reflecting the veteran's hospitalization at 
the Chicago VA Medical Center (MC) (Westside) from April to 
May 2002.  Such hospitalization had been primarily for the 
treatment of polysubstance dependence and a substance induced 
mood disorder.

While the veteran's claims folder was at the Board, the RO 
received additional correspondence from the veteran 
concerning his claims for increased ratings for his service-
connected psychiatric disability, gastritis, and hemorrhoids.  
Pursuant to that correspondence, the veteran was scheduled 
for a general medical examination, as well as 
gastrointestinal and psychiatric examinations, to be 
performed at the Chicago VAMC (Westside) in July and August 
2002.  The veteran failed to report for those examinations, 
reportedly due to conflicts with his work schedule.  

While the case was at the Board, the RO also received VA 
medical records, primarily reflecting the veteran's treatment 
at the Chicago VAMC (Westside) from April to July 2002.  
Those records included copies of discharge summaries 
associated with the veteran's hospitalization from April to 
May 2002 and from May to July 2002.  Such records, however, 
did not include the daily clinical reports from the veteran's 
period of hospitalization at the Chicago VAMC (Hines) from 
April to May 2002.  

In February 2003, following a review of the additional 
records, the RO granted the veteran a temporary total rating 
for the period of hospitalization from May to July 2002.  
38 C.F.R. § 4.29 (2002).  The RO confirmed and continued the 
30 percent rating for the veteran's service-connected 
psychiatric disability, as well as the noncompensable ratings 
for the veteran's service-connected gastritis and service-
connected hemorrhoids.  In so doing, the RO recharacterized 
the veteran's service-connected psychiatric disability as 
major depressive disorder under 38 C.F.R. § 4.130, DC 9434.  
Prior to its February 2003 decision, the RO had characterized 
that disability as generalized anxiety disorder under 
38 C.F.R. § 4.130, DC 9400.

The RO notified the veteran of its February 2003 decisions, 
as well as his appellate rights; however, it did not issue 
the veteran a Supplemental Statement of the Case (SSOC) with 
respect to the increased rating claims.  Thereafter, the RO 
placed the additional evidence and a copy of its rating 
action in a temporary folder, which it transferred to the 
Board in March 2003.  

In light of the foregoing, additional development of the 
record is warranted prior to further appellate consideration.  
Accordingly, the case is remanded for the following actions:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development actions 
required by the VCAA are completed under 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, including written notice of the 
evidence, if any, the veteran is expected 
to provide in support of the claim and 
the evidence, if any, that the RO will 
obtain for him.  Following the RO's 
review of the claims folder, any notice 
given or action taken by the RO, must 
comply with the holdings of Disabled 
American Veterans v. Secretary of 
Veterans Affairs, 327 F.3rd 1339 (2003).  

2.  The RO must contact the veteran and 
arrange a time when he is able to undergo 
VA psychiatric, gastrointestinal, and 
proctologic examinations to determine the 
extent of his service connected major 
depressive disorder and the extent of his 
service-connected gastritis and 
hemorrhoids.  All indicated tests and 
studies must be performed and any 
necessary consultations must be 
scheduled.  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify that 
the claims folder has, in fact, been 
reviewed.  

With respect to each of the symptoms 
identified in the criteria for evaluating 
mental disorders, 38 C.F.R. § 4.130, DC 
9434 (2002), the psychiatric examiner 
must indicate whether such symptom is a 
symptom of the veteran's major depressive 
disorder.  To the extent possible, the 
manifestations of the veteran's major 
depressive disorder must be distinguished 
from those of any other psychiatric 
disorder found to be present.  If such 
distinctions are not possible, the 
examiner must so state.  The examiner 
must also provide a GAF based solely upon 
the major depressive disorder and provide 
an explanation of the significance of the 
GAF score assigned.  The examiner must 
also provide an opinion as to whether it 
is at least as likely as not that such 
disorder renders the veteran unable to 
obtain or maintain substantially gainful 
employment.  The rationale for all 
opinions expressed must be provided.  

With respect to the veteran's service-
connected gastritis, the gastrointestinal 
examiner should state whether it is 
hypertrophic or atrophic in nature.  If 
it is considered atrophic, the examiner 
must identify the underlying disease with 
which it is associated.  38 C.F.R. 
§ 4.114, DC 7307.  If it is considered 
hypertrophic, the examiner must state 
whether or not it is chronic, and if so, 
whether it is associated with small 
nodular lesions and symptoms; multiple 
small eroded or ulcerated answers and 
symptoms; or severe hemorrhages, or large 
ulcerated or eroded areas.  The rationale 
for all opinions must be provided.  

With respect to the veteran's service-
connected hemorrhoids, the proctologic 
examiner must state whether such 
hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant 
tissue,
evidencing frequent recurrences or 
whether they are manifested by persistent 
bleeding with secondary anemia, or with 
fissures.  The examiner must also render 
an opinion as to the degree of those 
hemorrhoids, e.g., mild, moderate, 
moderately severe, or severe.  The 
rationale for all opinions must be 
provided.  

3.  When the foregoing actions have been 
completed, the RO must undertake any 
indicated development and then 
readjudicate the issues of entitlement to 
increased ratings for the veteran's 
service-connected psychiatric disability; 
service-connected gastritis; and service-
connected hemorrhoids.  In so doing, the 
RO must consider all of the evidence of 
record, including, but not limited to, 
that which was received at the Board in 
June 2002.  The issue concerning the 
effective date for the veteran's rating 
for his service-connected psychiatric 
disability will be held in abeyance 
pending those readjudications.

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
an SSOC.  The SSOC must include, but is 
not limited to, the provisions of 
38 C.F.R. § 3.159.  The veteran and his 
representative must then be afforded an 
opportunity to respond to the SSOC.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




